Opinión disidente del
Juez Asociado Señor Belaval.
No estoy conforme con la ilustrada opinión rendida por el compañero Juez Asociado señor Marrero, y aunque con-curro en los resultados con las ilustradas opiniones disiden-tes rendidas por los compañeros Jueces Asociados señores Negrón Fernández y Sifre, tengo algunos fundamentos adi-cionales para disentir que me obligan a formular por sepa-rado, mis objeciones a la opinión de la mayoría.
Los hechos jurídicos, o sea, aquellos hechos extraídos de la totalidad de la prueba sobre los cuales se basa, la decisión judicial son los siguientes: (1) el 26 de diciembre de 1946, el Negociado de Presupuesto de Puerto Rico eliminó la Divi-sión de Ingeniería para Obras Portuarias cuya Jefatura desempeñaba el peticionario; (2) por tener el peticionario 24 años de servicio como empleado permanente y más de 45 años de edad, se jubiló bajo las disposiciones de la sección 8 de la Ley número .23 de 16 de julio de 1935 (Ses. Extra-ordinaria, pág. 127) ; dicha sección 8 dispone que el jubi-lado “tendrá derecho a recibir, desde la fecha en que cesare en su cargo, de un cincuenta por ciento del sueldo que estu-viere devengando al tiempo en que cesare en sus funciones *289oficiales hasta que sea repuesto por la Comisión de Servicio Civil en un cargo igual o similar al que desempeñaba, y para lo cual será deber de dicha Comisión, sin excusa ni pretexto alguno, comunicar el nombre de dicho empleado ál Jefe del Departamento en que hubiere vacado la plaza y éste deberá nombrar al citado empleado para la referida vacante; si el. empleado así nombrado declinare dicho nombramiento, cesará ipso facto la pensión que percibe y la Junta de Retiro pro-cederá a dar de baja su nombre de la nómina de los pen-sionados”; (3) que en 22 de enero de 1948 la División de Personal y Estadísticas de la Oficina de Personal le comu-nicó al peticionario que su nombre había sido certificado al Comisionado de lo Interior para el puesto de Ingeniero Civil IV y que siendo él la única persona certificada para dicho puesto ese departamento venía obligado a nombrarle, y que de no aceptar ese nombramiento la Junta de Retiro sería notificada a los efectos de ley;' (4) que el día 4 de febrero de 1948, el Comisionado de lo Interior se dirigió al Director de la Oficina de Personal afirmando que las plazas de Inge-niero Civil IV y la de Ingeniero Jefe de la División de Puer-tos y Muelles, que era la que ocupaba originalmente el peticionario eran en todo respecto completamente disimiles; (5) que en 7 de abril de 1948 el peticionario fué notificado esta vez por-el Oficial Administrativo del Departamento de lo Interior, que habiendo rechazado la Junta de Personal las objeciones del Comisionado de lo Interior, debía presentarse el 12 de abril de 1918 a tomar posesión de su nuevo cargo; (6) que el peticionario contestó la carta del Oficial Adminis-trativo, alegando que el puesto que se le ofrecía no era igual o similar al puesto que' él desempeñaba al momento de pro-ducirse su cesantía; (7) que por toda contestación ulterior recibió el 15 de abril de 1948, una comunicación' de la Junta de Retiro, notificándole que su nombre había sido elimiriado de la lista de pensionados a partir del 1ro. de abril de 1948.
Obsérvese que la certificación de la nueva plaza la hace el Director de Personal sin darle una oportunidad de ser-*290oído al peticionario, a pesar que dicho peticionario es un pensionado, con ciertos derechos concedidos por la sección 8 de la Ley número 28 de 16 de julio de 1985, y no un em-pleado, propiamente dicho; que la única discusión sobre la igualdad o similitud de los dos puestos concernidos se rea-liza entre el Comisionado de lo Interior, poder nominador y el Director de Personal, sin que se le brinde oportunidad alguna al peticionario de ser oído en la adjudicación admi-nistrativa de dichos derechos; que cuando el Director de Personal deniega las objeciones del Secretario de lo Interior, lo único que se le comunica al peticionario es su obligación de comparecer ante el poder nominador a tomar posesión de un cargo; que cuando él objeta ante el poder nominador que el nuevo cargo no es igual o similar al que desempeñaba, lo único que recibe, es una resolución de la Junta de Retiro, otra entidad distinta, notificándole que su nombre ha sido eliminado de la lista de pensionados. Para mi este es un caso típico de la confiscación de un derecho sin debido pro-ceso de ley. Cuando un pensionado cree que el puesto para el cual ha sido certificado no es igual o similar al puesto que desempeñaba al momento de jubilarse, la Junta de Re-tiro debe celebrar una vista antes de disponer definitiva-mente de la pensión del jubilado, pues la ley condiciona su obligación de reintegrarse al servicio público, a que el nuevo puesto sea igual o similar al que desempeñaba el jubilado. La determinación que el puesto es de igual o similar cate-goría o que el pensionado, al ofrecérsele un puesto de igual o similar categoría rehúsa ocuparlo, corresponde a la Junta de Retiro y es este último organismo el que tiene que cum-plir con el debido proceso de ley.
Creo que uno de los deberes ineludibles de la magistra-tura es mantener en el mayor grado de certeza posible aque-llas interpretaciones de la ley que han de convertirse, tarde o temprano, en normas judiciales uniformes. A veces no es posible dentro de las cambiantes situaciones que se producen en la ciencia del derecho, establecer una regla judicial uni-*291forme, y la decisión judicial tiene que circunscribirse a los méritos de la cuestión litigiosa. A veces, por el contrario, se puede establecer una regla uniforme que sirva de índice mínimo a los tribunales sentenciadores y a los abogados del foro.
Este es un caso donde se plantea esencialmente la auto-ridad del “poder judicial” para intervenir con la decisión de una agencia administrativa, cuando el estatuto concernido guarda silencio sobre una posterior revisión judicial. La cuestión es lo suficiente conflictiva en nuestra jurisprudencia actual, para que podamos mantenernos al margen de ella, formulando una simple negativa.
La adjudicación administrativa de ciertas cuestiones que tradicionalmente se resolvían en los tribunales de justicia, es una delegación de autoridad legislativa. Los organismos administrativos, tal y como hoy los conocemos, son esencial-mente agencias de la rama legislativa del gobierno. Es cons-titucionalmente válido que las legislaturas hagan por sí mis-mas, o deleguen en ciertos organismos creados para tales fines, cualesquiera funciones propiamente legislativas. La práctica democrática ha demostrado, que en algunos aspec-tos de la función legislativa, tales como aprobación de tarifas para servicios públicos, regulación de franquicias públicas, adopción de escalas uniformes de. salarios, clasificación de servidores públicos, control de precios, era necesario la crea-ción de ciertos organismos legislativos que pudieran desem-peñar, dentro de una mejor situación y mayor tiempo, las funciones tradicionalmente encomendadas a la rama legis-lativa. También la práctica democrática ha demostrado, que para el ajuste de su sistema contributivo, la planeación integral de los recursos económicos, la regulación de algunas acciones particulares que afectan decisivamente la economía de subsistencia, es preferible la creación de una serie de organismos especializados, cuyas conclusiones sobre hechos técnicos, puedan ser superiores a las que podría extraer de la misma cuestión litigiosa, los tribunales tradicionales.
*292Cuando se trataba de agencias legislativas y no de orga-nismos constitucionales las legislaturas para no confligir con las limitaciones constitucionales impuestas al poder legisla-tivo, adoptaron dos diseños intercambiables: (1) concesión de una revisión posterior por la rama judicial, en aquellos casos en que pudieran existir, dentro de la adjudicación ad-miñistrativa, adjudicación de derechos individuales justicia-bles y (2) declaración de finalidad en aquellos aspectos téc-nicos de la prueba que hubiera podido reglamentar la propia rama legislativa. Con ésto las legislaturas delegaron parte del poder legislativo, para lo cual tenían poder constitucio-nal, y no delegaron ninguna parte del poder judicial joara lo cual no hubieran tenido poder constitucional. Esta simple fórmula de la sabiduría legislativa es difícil de apre-hender dentro del calenturiento debate que se produce en torno a la adjudicación administrativa de los derechos jus-ticiables (justiciability). De esta fórmula de sabiduría legislativa se producen tres tipos de estatutos: (1) los que conceden expresamente revisión judicial; (2) los que guar-dan silencio Sobre revisión judicial, y (3) los que declaran finales las conclusiones de hechos técnicos de los tribunales administrativos.
1. Cuando se trata de un estatuto que concede revisión judicial posterior al trámite administrativo, los tribunales tienen poder para las siguientes declaraciones judiciales: (1) declaración de nulidad de la adjudicación administra-tiva por una aplicación errónea de la ley, bien sea de natu-raleza sustantiva o de procedimiento: Interstate Commerce Commission v. Union Pac. R. R. Co. 222 U.S. 541, 547, 56 L. ed. 308, 311 (Lamar) (1912) ; (2) declaración de nuli-dad de la adjudicación administrativa, aunque se pretenda presentar como una simple cuestión de hecho, cuando en rea-lidad de derecho, los aspectos factuales están tan entrañados dentro de la aplicación de la ley, que de mantenerse la cues-tión de hecho escuetamente equivaldría a violentar la supre-macía de la ley: compárese Kansas City So. Ry. Co. v. C. *293H. Albers Commission Co. 223 U.S. 573, 591, 56 L. ed. 556, 566, (Van Devanter), (1912), con Cedar Rapids Gas Light Co. v. Cedar Rapids 223 U.S. 655, 668, 669, 56 L. ed. 594, 604, (Holmes) (1912); (3) declaración de nulidad de la adjudicación administrativa por carencia de. conclusiones suficientes para sostener la misma; Florida v. United States 282 U. S. 194, 212, 215, 75 L. ed. 291, 302-304, Hughes) (1931) ; (4) declaración de nulidad de la adjudicación administrativa porque la conclusión correspondiente no está sostenida por la prueba que tuvo ante sí el tribunal admi-nistrativo; Akron C. & Y. R. Co. v. United States 261 U.S. 184, 203, 67 L. ed. 605, 615, (Brandéis), (1923) ; (5) decla-ración de nulidad de la adjudicación administrativa porque la conclusión correspondiente resulta incompatible con las correctas inferencias de la prueba; San Diego Land & Town Co. v. Jasper 189 U.S. 439, 442, 47 L. ed. 892, 894, (Holmes), (1903) ; (6) .declaración de nulidad de la adjudicación ad-ministrativa porque la evidencia sobre la cual se basa no es evidencia reconocida por la ley; United States v. Abilene & S. Ry. Co. 265 U. S. 274, 286-290, 68 L. ed. 1016, 1021-1023, (Brandeis), (1924); (7) declaración de nuli-dad de la adjudicación administrativa por exclusión de cier-tos hechos y circunstancias que han debido ser considerados antes de la conclusión correspondiente; Interstate Commerce Commission v. Northern Pac. Ry. Co. 216 U. S. 538, 544, 545, 54 L. ed. 608, 609, (Holmes), (1910) ; Northern Pac. Ry. Co. v. Department of Public Works 268 U. S. 39, 44, 69 L. ed. 836, 840, (Brandeis), (1925) ; (8) declaración de nulidad de la adjudicación administrativa por inclusión de ciertos hechos y circunstancias que no han debido ser consi-derados para establecer la conclusión correspondiente; Interstate Commerce Commission v. Diffenbaugh 222 U. S. 42, 46, 47, 56 L. ed. 83, 87, 88 (Holmes), (1911) ; Florida East Coast Ry. Co. v. United States 234 U. S. 167, 187, 58 L. ed. 1267, 1272, (White), (1914) ; (9) y la más importante de todas, declaración de nulidad de la adjudicación administra-*294tiva por ser confiscatoria, desde un punto de vista constitu-cional; St. Joseph Stock Yards Co. v. United States 298 U. S. 38, 50-52, 80 L. ed. 1033, 1041-1042, (Hughes ponente, Roberts concurrente, Brandéis concurrente con opi-nión separada, Stone y Cardozo concurrentes en los resul-tados), (1936). El repertorio doctrinal-arriba transcrito hasta el número 8 está tomado de la opinión concurrente del Juez Brandéis en el caso de St. Joseph Stock Yards v. United States, supra, cita precisa a la página 1053 L. ed.
2. Cuando se trata de un estatuto que guarda silencio sobre revisión judicial posterior, no debe interpretarse dicho silencio en el sentido que niega “el poder de las cortes., a conceder un remedio en el ejercicio de la jurisdicción general que ... se les ha conferido.” Estep v. United States 327 U. S. 114, 571, 90 L. ed. 567, 571, (Douglas ponente, Murphy, concurrente con opinión separada, Rutledge, con-currente con opinión separada, Frankfurter, concurrente en el resultado con opinión separada, Burton y Stone disidentes con opinión de Burton), (1946), y por el contrario, debe interpretarse como que “la responsabilidad de determinar los límites de la concesión de autoridad a las agencias admi-nistrativas es una función judicial encomendada a los tribunales ... y por aquellos estatutos que establecieron dichos tribunales y fijaron su jurisdicción” Stark v. Wickard 321 U. S. 288, 307-309, 88 L. ed. 733, 747, (Reed ponente, Black concurrente sin opinión, Frankfurter disidente con opinión) (1944). En cuanto a cualquer posible lesión de un derecho constitucional, el lenguaje utilizado por el Juez Concurrente Murphy, en Estep v. United States, supra, cita estricta a las páginas 127-129 U. S. 575-576 L. ed. 1 (1946) : “dentro de nuestro sistema no hay ningún fundamento para sostener el punto de vista que el poder judicial de una corte con competencia puede ser circunscrito por algún diseño legis-lativo que pretenda darle autoridad a la adjudicación admi-nistrativa por encima de las limitaciones impuestas por la constitución”, no deja lugar a dudas en cuanto a la obliga-*295ción de los tribunales tradicionales, de intervenir en cual-quier momento en favor de una parte, a quien se le pueda haber lesionado un derecho constitucional.
3. En cuanto a los estatutos que declaran finales las con-clusiones de hechos técnicos de las agencias administrativas, no deben interpretarse en el sentido que también declaran finales las conclusiones de derecho. Es bueno recordar que dichas agencias actúan como verdaderos organismos legis-lativos para establecer los hechos sobre los cuales deben aplicarse los 'patrones mínimos de un estatuto. En vez de incorporarlos al estatuto en la forma tradicional, las legis-laturas delegan en organismos administrativos la investiga-ción de dichos hechos técnicos. Pero por la misma razón que la legislatura no tendría poder constitucional para apro-bar un estatuto confiscatorio, tampoco tendría poder para delegar en un organismo administrativo facultades para concluir derechos en una forma que resultara confiscatoria; Gegiow v. Uhl, 239 U. S. 3, 9, 60 L. ed. 114, 118 (Holmes) (1915), St. Joseph Stock Yards Co. v. United States 298 U. S. 38, 52, 80 L. ed. 1033, 1041, (Hughes) (1936), Estep v. United States (Murphy concurriendo), cita estricta a la página 576: “un resultado contrario ciertamente no puede ser dictaminado por el hecho que la ley declare las decisiones de las juntas locales finales, sujetas a apelaciones adminis-trativas exclusivamente. Esto meramente determina la finalidad dentro del procedimiento administrativo, propia-mente dicho, pero dejando abierto a los tribunales tradicio-nales su ordinaria obligación histórica de pasar sobre la vali-dez de las adjudicaciones administrativas finales . . . .” Estep v. United States, supra, cita precisa a la página 572.
Pero bien se trate de estatutos que concedan expresa-mente revisión judicial, o que guarden silencio sobre revi-sión judicial, o que declaren finales las adjudicaciones admi-nistrativas, es claro, que ni las legislaturas por sí mismas, ni los organismos administrativos que tienen facultades delegadas por las legislaturas, por ellos mismos, pueden *296diseñar un sistema mediante el cual un derecho privado pueda ser confiscado sin el debido proceso de ley: Joint Anti-Fascit Refugee Com. v. McGrath 321 U. S. 124, 149-151, 162-164, 164-165, 177-179, 95 L. ed. 818, 842, 849, 850, 857 (Burton ponente, Douglas conforme con la ponencia, Black concurrente con opinión separada, Frankfurter con-currente con opinión separada, Jackson con opinión sepa-rada, Reed, Vinson y Minton disidentes con opinión sepa-rada propuesta por Reed) (1951) ; Estep v. United States, supra, cita estricta página 576 (L. ed.); Garfield v. United States Ex Rel Goldsby 211 U. S. 249, 262, 53 L. ed. 169 (Day) (1908) cita precisa a la página 175 (L. ed.).
En el caso de Joint Anti Fascit Refugee Com. v. McGrath, supra, la opinión concurrente del Juez Félix Frankfurter con-tiene una de las mejores exposiciones del concepto moderno del debido proceso de ley: el debido proceso de ley, “por representar una profunda actitud de solidaridad humana entre un hombre y otro hombre, o entre un hombre y su gobierno, es un concepto donde se combinan la historia, la razón, los precedentes judiciales y la insobornable confianza en el poder de nuestra concepción democrática de la vida. No puede considerarse como un instrumento mecánico, ni como una dimensión invariable. Es un delicado proceso de ajuste que requiere discernimiento de aquellos a quienes la constitución ha confiado la valoración del proceso . . cita precisa a la pág. 849 L. ed. Este Tribunal no está solo en la contienda que el derecho a ser oído antes de ser despojado de cualquier derecho, aunque tal derecho no envuelve el estigma y las vicisitudes de una. sentencia penal, es un principio básico de nuestra sociedad. El mismo respeto por el prin-cipio ha demostrado tanto el Congreso como el Ejecutivo. Algunas veces el Congreso, porque podía hacerlo, ha prefe-rido confiar la protección de los derechos estatuidos a agen-cias administrativas en vez de confiarlos a los tribunales. Pero raras veces ha autorizado a dichas agencias a actuar fuera de las seguridades esenciales de aquella conducta que *297en el transcurso de los siglos ha estado unida a nuestra con-cepción del debido proceso de ley ... y cuando el Congreso le ha conferido a una agencia administrativa discreción para establecer suá propios procedimientos, raras veces dicha agencia se ha decidido a disponer de un derecho individual, ■sin una oportunidad de ser oído, no importa la informalidad adoptada para la audiencia. (La sustancia vital de esta actitud es que la democracia lleva implícita en si misma el respeto por los derechos más rudimentarios del hombre, no importa lo sospechosa y deleznable que pueda parecemos su conducta; un gobierno democrático tiene que inspirarse siempre en el trato justo, y un trato justo rara vez podrá lograrse a través de un procedimiento secreto, unilateral, para decidir sobre los hechos decisivos del caso”, cita precisa a las páginas 852 y 853 L. ed.
El mandamus ha cumplido en acciones civiles una fun-ción parecida a la que ha cumplido el hábeas corpus en accio-nes penales. Su flexibilidad lo ha salvado del desuso en distintas épocas del derecho. Históricamente considerado, fué un mandato (writ) de la corona contra los abusos de los tribunales feudales. Pasa al derecho angloamericano como un remedio contra la inercia o los abusos de discreción de los funcionarios públicos. Cuando aparecen las agencias administrativas con autoridad delegada por las legislaturas para completar la confección de la ley, su utilidad en vez de disminuir, aumenta: Vide: Mandamus to Review State Administrative Action — Foster H. Sherwood — 45 Mich. L. Rev. 123 (1946). Tan pronto se termina la adjudicación administrativa (primary administrative jurisdiction), el mandamus, como recurso extraordinario de naturaleza judicial, entra en acción.
El auto de mandamus procede para controlar cualquiera actuación administrativa de un funcionario sin autoridad legal para ello. Garfield v. United States Ex Rel. Goldsby, supra, escolio a la pág. 211 L. ed.; Drummey v. State Board of Funeral Directors 87 P.2d 848, (Waste) (1939), cita *298precisa a la página 853. El mandamus se utiliza para revi-sar cualquiera deficiencia en el debido proceso de ley que resulte de la actuación de una comisión de servicio civil contra los derechos de un empleado público: Handlon v. Belleville 71 A.2d 624, 16 A.L.R. (2d) 1118, (Heher), (1950), cita precisa a la página 1122; McFeely v. Board of Pension Com’rs of City of Hoboken, 62 A.2d 686, (Heher), (1948), cita precisa a la página 689.
La deseabilidad de estas agencias administrativas, a cargo de algunas funciones técnicas del arte de gobernar, es demasiado evidente, para que pretendamos coartar su actua-ción haciendo uso de algunos prejuicios orgánicos de la conciencia judicial. Pero ello no implica que debamos inhi-birnos en el cumplimiento de deberes constitucionales indecli-nables. Uno de ellos es vigilar que la actuación adminis-trativa no se nos convierta en un sistema confiscatorio donde puedan naufragar los derechos individuales.